            Case 3:18-cv-01886-WWE Document 1 Filed 11/16/18 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

MARTIN SEIDMAN,                                 )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )       Case No. 5:18-cv-1886
                                                )
CHW GROUP, INC. d/b/a Choice Home               )
Warranty,                                       )
                                                )
       Defendant.                               )

                                PLAINTIFF’S COMPLAINT

       Plaintiff, MARTIN SEIDMAN, files this lawsuit for damages, and other legal and

equitable remedies, resulting from the illegal actions of Defendant, CHW GROUP, INC. d/b/a

Choice Home Warranty, in negligently, knowingly, and/or willfully contacting Plaintiff on

Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection Act, 47 U.S.C. §

227 et seq. ("TCPA").

                               JURISDICTION AND VENUE

   1. Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as Plaintiff’s claims arise

       under the laws of the United States.

   2. This Court has federal question jurisdiction because this case arises out of violations of

       federal law. 47 U.S.C. §227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

   3. Defendant conducts business in Bridgeport, Fairfield County, Connecticut.

   4. Venue and personal jurisdiction in this District are proper because Defendant transacts

       business in this District, and a material portion of the events at issue occurred in this

       District.



                                                1
      Case 3:18-cv-01886-WWE Document 1 Filed 11/16/18 Page 2 of 5



                                         PARTIES

5. Plaintiff, is a resident of Bridgeport, Fairfield County, Connecticut.

6. Defendant is based in Edison, New Jersey.

                              FACTUAL ALLEGATIONS

7. Within four (4) years of Plaintiff filing this Complaint, Defendant began placing calls to

   Plaintiff on Plaintiff’s cellular telephone at xxx-xxx-9996.

8. Within four (4) years of Plaintiff filing this Complaint, Defendant called Plaintiff’s cellular

   telephone from 732-374-3401, which is one of Defendant’s telephone numbers.

9. In or around August 2018, Plaintiff spoke with one of Defendant’s representatives and

   requested for Defendant to stop calling him.

10. Despite Plaintiff’s request, Defendant continued to call Plaintiff’s cellular telephone.

11. Prior to calling Plaintiff’s cellular telephone, Defendant knew the number was a cellular

   telephone number.

12. All of the calls Defendants made to Plaintiff’s cellular telephone resulted in Plaintiff

   incurring a charge for incoming calls.

13. Within 4 years of Plaintiff filing this Complaint, Defendant used an automatic telephone

   dialing system to call Plaintiff’s cellular telephone.

14. Within 4 years of Plaintiff filing this Complaint, Defendant called Plaintiff’s cellular

   telephone in predictive mode.

15. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to store telephone numbers.

16. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers automatically.

                                              2
      Case 3:18-cv-01886-WWE Document 1 Filed 11/16/18 Page 3 of 5



17. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers without human intervention.

18. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers in sequential order.

19. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers randomly.

20. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone selects

   telephone numbers to be called according to a protocol or strategy entered by Defendant.

21. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone

   simultaneously calls multiple consumers.

22. While Defendant called Plaintiff’s cellular telephone, Plaintiff’s cellular telephone line

   was unavailable for legitimate use during the unwanted calls.

23. Defendant’s calls constitute calls that are not for emergency purposes as defined by 47

   U.S.C. § 227(b)(1)(A).

24. As a result of Defendant’s alleged violations of law by placing these automated calls to

   Plaintiff’s cellular telephone without prior express consent, Defendant caused Plaintiff

   harm and/or injury such that Article III standing is satisfied in at least the following, if not

   more, ways:

       a. Invading Plaintiff’s privacy;

       b. Electronically intruding upon Plaintiff’s seclusion;

       c. Intrusion into Plaintiff’s use and enjoyment of his cellular telephone;

       d. Impermissibly occupying minutes, data, availability to answer another call, and

           various other intangible rights that Plaintiff has as to complete ownership and use

                                              3
         Case 3:18-cv-01886-WWE Document 1 Filed 11/16/18 Page 4 of 5



              of his cellular telephone; and

          e. Causing Plaintiff to expend needless time in receiving, answering, and attempting

              to dispose of Defendant’s unwanted calls.

   DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

   25. Defendant’s conduct violated the TCPA by:

          a. Placing non-emergency telephone calls and text messages to Plaintiff’s cellular

              telephone using an automatic telephone dialing system and/or pre-recorded or

              artificial voice in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

      WHEREFORE, Plaintiff, MARTIN SEIDMAN, respectfully requests judgment be entered

against Defendant, CHW GROUP, INC. d/b/a Choice Home Warranty for the following:

   26. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is entitled

      to and requests $500.00 in statutory damages, for each and every violation, pursuant to 47

      U.S.C. § 227(b)(3)(B).

   27. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

      Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500.00,

      for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

      227(b)(3)(C).

   28. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future.

   29. Any other relief that this Honorable Court deems appropriate.




                                                  4
       Case 3:18-cv-01886-WWE Document 1 Filed 11/16/18 Page 5 of 5



                                        RESPECTFULLY SUBMITTED,

DATED: November 16, 2018                /s/ Jennifer LaRese
                                        Jennifer LaRese
                                        LAW OFFICE OF JENNIFER LAWRESE, LLC
                                        33 Bullet Hill Road, Suite 301
                                        Southbury, CT 06488
                                        Tel: 203-583-8668
                                        Fax: 203-828-6330
                                        Jennifer@LaReseLawOffice.com




                                    5
